   4:19-cr-03125-JMG-CRZ Doc # 59 Filed: 04/13/21 Page 1 of 2 - Page ID # 90




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                             4:19CR3125

      vs.
                                                            ORDER
DEREK MILLER,

                  Defendant.


      After conferring with counsel and the defendant, (Filing No. 58, audio file),


      IT IS ORDERED:


      1)    The trial of this case is set to commence before the Honorable John
M. Gerrard, Chief United States District Judge, in Courtroom 1, United States
Courthouse, Lincoln, Nebraska,      at 9:00 a.m. on May 17, 2021, or as soon
thereafter as the case may be called, for a duration of five (5) trial days. Jury
selection will be held at commencement of trial.


      2)    A Rule 17.1 conference will be held before the undersigned
magistrate judge at 2:30 p.m. on May 4, 2021 in Courtroom 2, United States
Courthouse and Federal Building, 100 Centennial Mall North, Lincoln, Nebraska.
At the time of this conference, a change of plea hearing will be held instead of a
Rule 17.1 conference if defendant decides to enter a plea of guilty rather than go
to trial. Defendant, defense counsel, and counsel for the government shall be
present at the conference.
   4:19-cr-03125-JMG-CRZ Doc # 59 Filed: 04/13/21 Page 2 of 2 - Page ID # 91




      3)    The court finds that the time between today’s date and May 17, 2021
is excluded under the Speedy Trial Act because although counsel have been
diligent, additional time is needed to adequately gather and review evidence and
failing to grant additional time might result in a miscarriage of justice. 18 U.S.C.
§ 3161(h)(7)(A) & (B).

      April 13, 2021.
                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
